UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7095


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

DR. OWENS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-ct-03002-BO)


Submitted: November 25, 2019                                Decided: December 11, 2019


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald McClary appeals the district court’s order and judgment dismissing his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. McClary v. Owens, No. 5:19-ct-03002-BO (E.D.N.C. July 22, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2